Title: From Thomas Jefferson to United States Senate, 30 January 1806
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States
                            
                        Jan. 30. 1806.
                  
                         I nominate George Hoffman of Michigan territory to be Collector of the district & Inspector of revenue
                            for the port of Michillimackinac.
                         Phineas Manning of New Jersey to be Collector of Perth Amboy
                         Joshua Wingate of Massachusetts to be Collector of the district and Inspector of revenue for the port of
                            Bath in Massachusets
                        
                            Th: Jefferson
                            
                        
                    